292 F.2d 2
UNITED STATES of America, Plaintiff-Appellee,v.Ernest James PARKER, Defendant-Appellant.
No. 14419.
United States Court of Appeals Sixth Circuit.
June 5, 1961.

Ernest James Parker, in pro. per.
John H. Reddy, U. S. Atty., Chattanooga, Tenn., C. C. Ridenour, Asst. U. S. Atty., Chattanooga, Tenn., on brief, for appellee.
Before MARTIN, McALLISTER and O'SULLIVAN, Circuit Judges.

ORDER.

1
Appellant, Ernest James Parker, appeals from an order of the United States District Court denying his motion to vacate sentence under section 2255, Title 28 U.S.C.A.


2
Appellant Parker entered a plea of guilty to a charge of extortion under threat of bodily harm. A plea of guilty by a prisoner in open court constitutes an admission of guilt and a waiver of all non-jurisdictional defects and defenses, and admits all facts alleged in the indictment. The prisoner, therefore, cannot be heard to challenge such facts in a proceeding to vacate sentence. United States v. Gallagher, 3 Cir., 183 F.2d 342, 344, certiorari denied 340 U.S. 913, 71 S.Ct. 283, 95 L.Ed. 659; United States v. Washington, 3 Cir., 237 F.2d 632, 633; Hornbrook v. United States, 5 Cir., 216 F.2d 112, 113.


3
Section 2255, Title 28 U.S.C.A., does not give a prisoner the right to obtain a review — first by the court which imposed the sentence and then on appeal from denial of his motion to vacate sentence — of errors of fact or law that must be raised by timely appeal. See Davilman v. United States, 6 Cir., 180 F. 2d 284, 285, 286; Hudspeth et al. v. United States, 6 Cir., 183 F.2d 68, 69. See also Whiting v. United States, 6 Cir., 196 F.2d 619, 620; Idem, 6 Cir., 181 F.2d 643.


4
This court has held that sentences would not be vacated on the ground that pleas of guilty had been coerced, where the defendants were carefully interrogated by the trial judge with respect to the offenses committed; where competent counsel was appointed to represent the defendants; and where they discussed the offenses freely and voluntarily and freely admitted guilt, while fully aware of their rights. Juelich v. United States, 6 Cir., 257 F.2d 424.


5
There being no merit in the appeal, the judgment of the district court is affirmed.


6
It is so ordered.